IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. AP-75,186


CHRISTOPHER JAY SWIFT, Appellant

v.


THE STATE OF TEXAS




ON DIRECT APPEAL FROM CAUSE NO. F-2003-1720-C
IN THE 211TH JUDICIAL DISTRICT COURT

DENTON COUNTY



Holcomb, J., delivered the opinion of the Court.

O P I N I O N


	In April 2005, a jury convicted appellant of capital murder.  Tex. Penal Code
Ann. § 19.03(a).  Based on the jury's answers to the special issues set forth in Texas
Code of Criminal Procedure Article 37.071, sections 2(b) and 2(e), the trial judge
sentenced appellant to death.  Art. 37.071, § 2(g). (1)  Direct appeal to this Court is
automatic.  Art. 37.071, § 2(h).  We affirm.
	Appellant was represented by counsel at trial.  The court originally appointed an
attorney to represent him on direct appeal.  However, appellant insisted that he did not
want counsel.  In a hearing on the matter, the trial court determined that appellant had
been evaluated by an expert who concluded that he was competent to make the decision
to represent himself.  The court thereafter fully admonished appellant of the dangers and
disadvantages of self-representation, found that appellant made his decision voluntarily
and intelligently, and dismissed appellate counsel.  See Martinez v. State, 163 S.W.3d 88,
90 n.1 (Tex. App.- Amarillo 2004)(citing Webb v. State, 533 S.W.2d 780 (Tex. Crim.
App. 1976)). 
	Appellant did not file a brief on his behalf in this appeal. (2)  We therefore submitted
the case without the benefit of briefs and, in the interest of justice, reviewed the entire
record.  Having found no unassigned fundamental error, we affirm the judgment and
sentence of the trial court.

DELIVERED: SEPTEMBER 20, 2006
DO NOT PUBLISH
1.   Unless otherwise indicated all references to Articles refer to the Code of Criminal
Procedure.
2.   Before he was released from his duties to appellant, appointed counsel prepared and
sent a brief to this Court on appellant's behalf.  Counsel's brief was received by the Court, but is
not considered filed in the case.